DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 7, the phrase "paper-like material" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  It is unclear what material is meant by the applicant with the language “paper-like material”.  The examiner raises the question if the material is paper or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 12-14, 16-19, 21 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollwarth-Oberholz (US 2001/0002753).
Claim 1 
Hollwarth-Oberholz discloses a healthcare product package comprising a container (2) for containing a healthcare product, and an information unit (1) which is located inside the container, wherein the information unit comprises a carrier (defined by base 3 and overhang 20) and at least two information articles (4) attached to the carrier, wherein each of the at least two information articles is a leaflet which is in a folded-up state (see figure 13a), wherein the at least two information articles wherein the at least two information articles are releasably attached to a common side of the carrier
are arranged in a stack, and wherein the information unit does not include means enclosing the at least two information articles (see figures 10 and 13a).  Hollwarth-Oberholz discloses the at least two information carriers releasably attached to an edge of the carrier in which the information articles are provided with a flexible connection produced by a perforation (see [0069]-[0073] and [0111]).
Claim 2
Hollwarth-Oberholz further discloses the carrier is a base card or backing card (see figure 1a).
Claim 6
Hollwarth-Oberholz further discloses the carrier has an end which is located adjacent an opening (10) of the container (see figure 1b).
Claim 7
Hollwarth-Oberholz further discloses the at least two information article are made from paper or a paper-like material (see [0062]).
Claim 8
Hollwarth-Oberholz further discloses the information articles provide information about the healthcare product (see [0111]-[0115].
Claim 9
Hollwarth-Oberholz further discloses the information concerns user instructions (see [0136]) or safety information (see [0019]).
Claim 12
Hollwarth-Oberholz further discloses a healthcare product/pellets, tablets or capsules in the container (see [0015]), and wherein the healthcare product is a pharmaceutical product and the at least two information articles contains information about the pharmaceutical product (see [0111]-[0115]).
Claim 13
Hollwarth-Oberholz further discloses the at least two information article comprise an instructions for use, each containing information concerning the pharmaceutical product (see [0111]-[0115] and [0136]).
Claim 14
Hollwarth-Oberholz further discloses the pharmaceutical product is a pre-filled delivery device.  Hollwarth-Oberholz discloses the pharmaceutical product could be ampules, vials and ready-prepared injections (see [0015]).
Claim 16
Hollwarth-Oberholz further discloses the container is a box or a carton (see [0020]).
Claim 17
Hollwarth-Oberholz further discloses a healthcare product/ pellets, tablets or capsules in the container (see [0015]).
Claim 18
Hollwarth-Oberholz further discloses the healthcare product is mounted to the carrier (see [0015]).
Claim 19
Hollwarth-Oberholz further discloses the information unit consists only of the carrier and the information articles as component parts (see figure 1a).
Claim 21
Hollwarth-Oberholz further discloses the carrier is in a collapsed state (as shown in figure 13a) and movable to an extended state (as shown in figure 13b).

Claim 38
Hollwarth-Oberholz further discloses the carrier is a quickstart guide.  Hollwarth-Oberholz discloses the carriers comprises the information articles which are labels with information about the medicine contained in the carrier (see [0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hollwarth-Oberholz (US 2001/0002753) as applied to claim 1 above.
Hollwarth-Oberholz discloses the carrier disposed within the container.  Hollwarth-Oberholz does not disclose dimensions of the carrier.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of Nguyen having the desired dimensions, i.e. length, width, and thickness, for properly fitting a desired sized of the packaged medication to the carrier, and also to properly and provide easy insertion and removal of the information unit into the container.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12-19 and 21 have been considered but are moot in view of a new ground of rejection.  
Allowable Subject Matter
Claims 29-37 are allowed.  No prior art discloses the common side of the carrier is a top side, wherein a first information article is releasably attached to the top side of the carrier and a second information article is releasably attached to a top side of the first information article, as required in claims 29, 31, and 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736